HALL, Justice.
This appeal is a companion case to Maxwell & Co. v. Maxwell, our No. 15075, this day decided by this Court and reported in 225 S.W.2d 988. The petitions were identical except as to the corporate names of the two appellants and the property involved. The two cases were tried upon the same testimony in the trial court at a single hearing. Separate appeal bonds were made and duplicate records were filed in this Court. The same points of error are presented in each and duplicate briefs were filed and the appeals were submitted together.
What we have said in the original and concurring opinions in No. 15075 is applicable to this appeal and need not be repeated. We therefore affirm the judgment of the trial court in this case, as we did in No. 15075.
SPEER, J., concurring.
McDONALD, C. J., disqualified and not participating.